DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 32 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Dundjerski; Dejan et al.; US 20190095470 A1 (hereinafter Dund), US 20180246945 A1;Lee; Chul Won et al. (hereinafter Lee) in view of Blackwell, Barry Mark et al.; US 20050166094 A1 (hereinafter Blackwell)
Regarding claim 21, Dund teaches A system for testing a feature on a database, the system comprising: a processor to (Dund [FIG. 11] shows the processors capable of testing aspects/features )							determine a workload comprising one or more historical client queries to be rerun for testing the feature, wherein the feature comprises procedural logic; ( Dund [0024] The collection component 120 is configured to collect data with respect to execution of individual queries by the database system 110. More specifically, collection component 120 can acquire information about query execution such as but not limited execute a baseline run of the workload that does not implement the feature; execute a target run of the workload while implementing the feature; compare the baseline run and the target run to identify whether there is a performance regression in the target run; and in response to identifying the performance regression … (Dund [0026] In one instance, the performance issue can be performance regression. Over time, performance of a database can degrade potentially to the extent it becomes noticeable to end-users. In this context, the detection component 140 can compare database usage at different times. Usage is comprised of queries executed by the database, wherein the most impactful queries are those queries that are repeated or sizeable. Each database is unique based on its structure, data, usage, and application. Consequently, a baseline can be generated that is specific to a database, for example based on a previous day or week of data. Usage captured by the query execution data of a period of interest can be compared with the baseline to determine whether issues with query duration, timeout, wait time, or error, for example, negatively affect performance to an extent that qualifies as a performance issue or at least the potential of a performance issue. If sufficient data has not been collected for baseline comparison to past performance or for other reasons, absolute criteria can be utilized rather than relative criteria such that a performance issue is detected if query performance data exceeds or falls below a predefined threshold.[75-76 & 87-89] further elaborate on the matter [FIG.5] shows a corresponding flowchart showing some of the features)													Dund lacks explicitly and orderly teaching rerun the target run to identify whether the performance regression still exists 							However Blackwell teaches rerun the target run to identify whether the performance regression still exists ( Blackwell [210-211] teach running another test to check of the issue still exist after identifying issue [FIG.14.-17] further elaborate with visuals showing the process of testing and finding issues and then retesting to confirm)		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Dund’s methods and make the addition of Blackwell in order to further increase the integrity of the system by adding a further test to check whether there is any more issues ( Blackwell [210-211] teach running a another test to check of the issue still exist after identifying issue [FIG.14.-17] further elaborate with visuals showing the process of testing and finding issues and then retesting to confirm)												The combination lacks explicitly teaching wherein the target run is rerun at a slower speed													However Lee helps teach wherein the target run is rerun at a slower speed (Lee [0116] In optional process 825, the captured workload in the replayable format 820 can be customized to produce a customized captured workload in a replayable format 830. In embodiments, optional process 825 may operate directly on preprocessed capture files, or alternatively directly on the capture file captured at 810. In embodiments, process 825 includes selecting particular users, clients, applications, sessions, etc. associated with the first database environment to be replayed at the second database environment. A user may also select particular segments of a captured workload to be replayed, rather than replaying an entire workload, or can merge multiple workloads (or segments thereof) to be replayed, such as simultaneously or sequentially. In some aspects, a user can also select the speed at which the 
Corresponding method claim 32 is rejected similarly as claim 21 above.
Corresponding product claim 44 is rejected similarly as claim 21 above. Additional Limitations: computer readable medium capable of reading and executing instructions (Dund [FIG.11 & 24,90,94,98] describe and show the system’s ability to read and execute computer readable instructions)
Claims 22,23,31,33,34 and 43 rejected under 35 U.S.C. 103 as being unpatentable over Dundjerski; Dejan et al.; US 20190095470 A1 (hereinafter Dund) in view of Blackwell, Barry Mark et al.; US 20050166094 A1 (hereinafter Blackwell), US 20180246945 A1;Lee; Chul Won et al.  (hereinafter Lee) and Mars; Jason et al.; US 20190156198 A1 (hereinafter Mars).
Regarding claim 2, the combination of Dund, Lee and Blackwell teach The system of claim 21, wherein the processor to determine the workload based on a workload selection configuration comprising one or more parameters input by a user (Dund [0053] Locking component 326 identifies regressions that happen due to some new or unexpected locks in a database. More particularly, the locking component 326 can identify cases in which customer workload, such as queries, are accessing the same database resource in a way that causes locking. If new query is being run and added to the workload, locking can happen, or if there is an increase in the workload [0057] Missing index component 334 identifies a situation in which the lack of a database index results in a performance issue such as regression. This can be the case, for example, if a customer application workload issues queries that are accessing the same non-indexed database resource and as a result data needs to be read from disk[FIG.1&5] show visual of workload integrated process)						The combination lacks explicitly teaching comprising one or more parameters input by a user to filter out unwanted historical client queries.						However Mars teaches comprising one or more parameters input by a user to filter out unwanted historical client queries. (Mars [0106] Additionally, S720 may function to configure and/or generate a third subroutine that includes a second prior query data filter based on the one or more slot classification labels attributed to the successive, cognate query. For instance, if a slot classification label assigned to a slot or segment of the successive, cognate user query includes a "Date Range" label, S720 may configure the second prior query data filter to filter from or identify from the historical prior query data those prior queries having a similar or same slot classification 
Corresponding method claim 33 is rejected similarly as claim 22 above.
Regarding claim 23, the combination of Dund, Lee and Blackwell teach the system of claim 22, wherein the one or more parameters comprises one or more of: a query sample size; a query initiator such as an account or user that has requested an historical client query; a query schema; a table or micro-partition of a database that may be accessed by a query; a time window for an historical query to have been requested and/or executed; a query text fragment; a query execution configuration; or an execution time of a query. (Mars [0106] Additionally, S720 may function to configure and/or generate a third subroutine that includes a second prior query data filter based on the one or more slot classification labels attributed to the successive, cognate query. For instance, if a slot classification label assigned to a slot or segment of the successive, cognate user query includes a "Date Range" label, S720 may configure the second prior query data filter to filter from or identify from the historical prior query data those prior queries having a similar or same slot classification label. Preferably, the second prior query data filter is applied to filter results of the first prior query data filter. That is, the second prior query data filter may preferably function to filter only the prior query data having a specific competency classification, such as "Income", for example [0107] Accordingly, once the one or more prior query data filters are applied to the prior query data, only one or a few prior queries should populate as candidates. In the case that multiple prior queries are identified or populated as candidates, S720 may function to configure and apply additional filters or operations to reduce the population, such as a ranking operation or filter based on time (e.g., time-weighted) that ranks the populated queries according to date and time of occurrence. In this way, S720 may assign a greater weight or likelihood to queries occurring latest in time or the like. It shall be noted that any suitable and/or additional filter or operation may be applied to the candidate population of prior queries. [FIG. 7 & 
Corresponding method claim 34 and Corresponding product claim 45 are rejected similarly as claim 23 above.
Regarding claim 31, the combination of Dund, Lee and Blackwell teach The system of claim 21, wherein the processor further to determine a version of a client's database data that existed … and wherein the processor to execute on the version of the client's database data that existed (Blackwell [0225] Configuration management (CM) tools are known to prepare systems for automated testing, such as managing documents and data associated with the testing. CM tools can be used to manage the test scripts and data sets in a catalog or library known as a "testbed." CM tools can preserve the integrity of the scripted procedures, track versions of software, and allow scripts to be reused and tracked. This tool is said to go "beyond version control to version every asset in the software development lifecycle. Rational ClearCase tracks changes to every file and directory, maintaining complete, annotated version histories assets including source code, binaries, executables, documentation, test scripts and libraries. Developers can quickly roll back to any previous build or baseline configurations to identify which versions of which files triggered a specific change." A checkin/checkout development model is included, with versioning of directories, subdirectories and all file system objects with a versioned object database that is said to ensure that the right users are accessing the right files.)						The combination lacks mentioning the specific details for integrating past user queries.												 when an historical client query of the one or more historical client queries was run by the client… when the historical client query of the one or more historical client queries was run by the client. ( Mars [0057] the predetermined competency threshold may be based on a statistical analysis of historical user input data and/or training user input data used to trained the competency classification machine learning algorithms.[0090] The method 700 functions to operate a mode of enabling an artificially intelligent virtual assistant to interact with a user based on detecting a successive, cognate user query (e.g., a follow-on query related to a prior query, etc.) or a successive, cognate user command. A successive, cognate user query generally relates to a query that is posed by a user that is subsequent in time to a prior query posed by the user and that is sufficiently related to the prior query. A sufficient relation between a prior query and a successive, cognate query may be established based on a determined similarity between subject matters and/or competency classification labels of the prior query and the successive, cognate query or based on the classification of the successive, cognate user query with a supplemental classification label by a trained machine learning model, as described in S210. The successive, cognate user query may typically function to refine or redefine a prior query posed by the user.[0103] Specifically, S720 may function to configure and/or generate prior query identification subroutines that includes a first subroutine that functions to pull or retrieve historical queries and/or prior query data of the user.)					Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Dund and Blackwells methods and make the addition of Mars in order to further improve the accuracy of the system by 
Corresponding method claim 43 is rejected similarly as claim 31 above
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Dundjerski; Dejan et al.; US 20190095470 A1 (hereinafter Dund) in view of Blackwell, Barry Mark et al.; US 20050166094 A1 (hereinafter Blackwell), Mars; Jason et al.; US 20190156198 A1 (hereinafter Mars), US 20180246945 A1;Lee; Chul Won et al.  (hereinafter Lee)  and Ghanbari; Saeed et al.; US 20170091232 A1 (hereinafter Ghanbari). 
Regarding claim 2, the combination of Dund, Lee, Mars and Blackwell teach The system of claim 22, wherein to determine the workload, the processor to: deduplicate historical client queries that satisfy the workload selection configuration to determine a grouping of historical client queries; (Mars [0106] prune the grouping of historical client queries to eliminate queries that consume more than a threshold amount of resources to execute. (Ghanbari [0091] At block 901, the garbage collector detects a removal trigger. A removal trigger corresponds to one or more conditions for decrementing reference counts. Examples of a removal trigger include expiration of a time interval, detecting performance of a number of delete requests in the storage domain, detecting a threshold number of data unit manifests in a path defined for data unit manifests to be deleted ("delete path"), a resource related threshold (e.g., consumed storage space or memory exceeding a threshold), etc. The garbage collector can periodically monitor the delete path and begin decrement and cleanup operations when a threshold number of data unit manifests are discovered in the delete path.)							Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Dund, Blackwell, Mars methods and make the addition of Ghanbari in order to improve the storage efficiency of the system (Ghabari [0001] The disclosure generally relates to the field of data processing, and more particularly to data processing for storage efficiency. [0019]  Since the compute domain possibly takes priority over the storage domain, the compute domain may take resource management actions that reduce resources available to the deduplication service. Thus, the deduplication service is designed to gracefully react to diminishing resources in the compute domain. However, the compute domain may provision additional resources for the deduplication service. Therefore, the deduplication service is also configured to scale up and take advantage of additional resources. [0091] At block 901, the garbage collector detects a removal trigger. A removal trigger 
Corresponding method claim 35 is rejected similarly as claim 24 above
Claims 25 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Dundjerski; Dejan et al.; US 20190095470 A1 (hereinafter Dund) in view of Blackwell, Barry Mark et al.; US 20050166094 A1 (hereinafter Blackwell), US 20180246945 A1;Lee; Chul Won et al.  (hereinafter Lee) and Thazhathekalam; Krishnan et al.; US 20180322037 A1 (hereinafter Thaz)
Regarding claim 25, the combination of Dund, Lee and Blackwell teach The system of claim 21, wherein parameters for the baseline run and parameters for the target run												The combination lacks explicitly teaching wherein parameters for the baseline run and parameters for the target run are identical except for a presence of the feature in the target run.												However Thaz teaches wherein parameters for the baseline run and parameters for the target run are identical except for a presence of the feature in the target run. (Thaz [0017] The subject matter disclosed herein allows a test team to "A/B test" features with various client builds and for successive rings of audiences. In an embodiment, at each test phase, and at each ring, new features may be included with a 
Claims 26-28,37-40, and 46-48 rejected under 35 U.S.C. 103 as being unpatentable over Dundjerski; Dejan et al.; US 20190095470 A1 (hereinafter Dund) in view of Blackwell, Barry Mark et al.; US 20050166094 A1 (hereinafter Blackwell), US 20180246945 A1;Lee; Chul Won et al. (hereinafter Lee) and Kirti; Ganesh et al.; US 20150172321 A1 (hereinafter Kirti)
Regarding claim 26, the combination of Dund, Lee and Blackwell teach The system of claim 21, wherein the processor further to flag … in response to identifying that the performance regression no longer exists when the target run is rerun. ( Dund [24&26] shows the systems ability to determine performance regression [42, 75-76] further elaborate on the matter [FIG.5] shows a corresponding flowchart showing some of the features)									The combination lacks explicitly and orderly teaching flag the performance regression as a false positive								However Kirti teaches flag the data as a false positive (Kirti [0089] Clustering and regression algorithms can be used to categorize data and find common patterns. For example, a clustering algorithm can put data into clusters by aggregating all entries of users logging in from a mobile device. Predictive analytics can also include identifying threats based on activity such as a user not accessing a particular cloud application in several months and then showing high activity in the next month or a user downloading one file every week for the past several weeks, demonstrating a potential advanced persistent threat (APT) scenario. In several embodiments of the invention, data collected over time is used to build models of normal behavior (e.g., patterns of events and activity) and flag behavior that deviates from normal as abnormal behavior. After one or more flagged event or activity is characterized as a true or false positive (e.g., by user feedback), the information can be provided back to one or more machine learning algorithms to automatically modify parameters of the system. Thus, machine learning algorithms can be utilized in at least the ways discussed above to make recommendations and reduce false alarms (false positives). Activity data collected from 
Corresponding method claim 38 is rejected similarly as claim 26 above
Regarding claim 37, the combination of Dund, Lee and Blackwell teach The method of claim 32, further comprising, in response to identifying that the performance regression no longer exists when the target run is rerun, ( Dund [24&26] shows the systems ability to determine performance regression [42, 75-76] further elaborate on the matter [FIG.5] shows a corresponding flowchart showing some of the features)											The combination lacks explicitly and orderly teaching flag the performance regression as a false positive										However Kirti teaches flag the data as a false positive (Kirti [0089] Clustering and regression algorithms can be used to categorize data and find common patterns. For example, a clustering algorithm can put data into clusters by aggregating all entries of users logging in from a mobile device. Predictive analytics can also include identifying threats based on activity such as a user not accessing a particular cloud application in several months and then showing high activity in the next month or a user downloading one file every week for the past several weeks, demonstrating a potential advanced persistent threat (APT) scenario. In several embodiments of the invention, data collected over time is used to build models of normal behavior (e.g., patterns of events and activity) and flag behavior that deviates from normal as abnormal behavior. After one or more flagged event or activity is characterized as a true or false positive (e.g., by user feedback), the information can be provided back to one or more machine learning 
Regarding claim 27, the combination of Dund, Lee and Blackwell teach The system of claim 21, wherein the processor to identify one or more errors in response to comparing the baseline run and the target run, the one or more errors comprising: a wrong result to one or more historical client queries executed in the target run; an internal error in the target run; or a user error in the target run; (Dund [0025] The detection component 140 is configured to detect performance issues or problems. The detection component 140 is operably connected to at least the query store 130, and can request and receive query execution data from the query store 130. The detection component 140 can utilize query execution data as well as other database level data as the basis for determining whether or not a performance issue exists. For example, various execution metrics can be computed with the query execution data and database data to determine whether or not a performance issue exists. These metrics can seek to encode anomaly detection and pattern recognition abilities of a highly skilled database administrator or consultant adding intelligence to the detection functionality. Further, the detection component 140 can be executed constantly or periodically to proactively detect performance issues  [0026] In one instance, the performance issue can be performance regression. Over time, performance of a database can degrade potentially to the extent it becomes noticeable to end-users. In this context, the detection component 140 can compare and wherein to rerun the target run, the processor is further to identify whether any of the one or more errors still exists; ( Blackwell [210-211] teach running a another test to check of the issue still exist after identifying issue [FIG.14.-17] further elaborate with visuals showing the process of testing and finding issues and then retesting to confirm)												and wherein to flag the performance regression … in response to identifying that any of the one or more errors no longer exists when the target run is rerun. ( Dund [24&26] shows the systems ability to determine performance regression [42, 75-76] further elaborate on the matter [FIG.5] shows a corresponding flowchart showing some of the features)									the combination lacks explicitly and orderly teaching flag the performance regression as a false positive								However Kirti teaches flag the data as a false positive (Kirti [0089] Clustering and regression algorithms can be used to categorize data and find common patterns. For example, a clustering algorithm can put data into clusters by aggregating all entries 
Corresponding method claim 39 and corresponding product claim 47 are rejected similarly as claim 27 above
Regarding claim 28, the combination of Dund, Kirti, Lee and Blackwell teach The system of claim 27, wherein the processor is further to generate a report comprising data about the target run, wherein the report does not comprise an indication of any performance regression or error that was flagged as a false positive. ( Dund [0062] the notification component 180 of FIG. 1, the notification component 180 can generate a performance diagnostic log that captures insights of performance analysis for use in presenting such information to a user. There can be a few parts of the log including header, issue identifier, categorization and metrics of 
Corresponding method claim 40 and product claim 48 are rejected similarly as claim 28 above
Regarding claim 46, the combination of Dund, Lee and Blackwell teach The non-transitory computer readable storage media of claim 44, wherein the target run is rerun using separate isolated resources with lower concurrency, (Blackwell [0012] a software project from specifications to finished programs and-they discuss the effects of making changes in the software. They note that changes in software design can be needed for many purposes, such as changes in requirements and specifications, design trade-offs, interface changes, performance problems, feedback from prototypes, etc. Changes in programs themselves can be the result of bug fixes, algorithm adjustments, data structure modifications, parameter changes, etc. In dealing with such changes, there is a need to analyze the impact of the change on other components of the system and the impact on the requirements and objectives for the software.[0017] There is also a need for a tool to assist software testing that can take advantage of the data in a Traceability Matrix to provide automated roadmaps of relationships between affected test cases in order to more efficiently select test cases needed for proper testing following a change in one or more software modules or other system components.[0156] An Analysis Road Map (hereafter described) for providing a visual display of the relationships between test cases is another element that can be incorporated into the Automated Multidimensional Traceability Matrix software tool. These components are described in more detail below, in which screen shots from an and wherein the processor further to flag the performance regression …in response to identifying that the performance regression no longer exists when the target run is rerun.( Dund [24&26] shows the systems ability to determine performance regression [42, 75-76] further elaborate on the matter [FIG.5] shows a corresponding flowchart showing some of the features)						the combination lacks combination lacks explicitly and orderly teaching flag the performance regression as a false positive								However Kirti teaches flag the data as a false positive (Kirti [0089] Clustering and regression algorithms can be used to categorize data and find common patterns. For example, a clustering algorithm can put data into clusters by aggregating all entries of users logging in from a mobile device. Predictive analytics can also include identifying threats based on activity such as a user not accessing a particular cloud application in several months and then showing high activity in the next month or a user downloading one file every week for the past several weeks, demonstrating a potential advanced persistent threat (APT) scenario. In several embodiments of the invention, data collected over time is used to build models of normal behavior (e.g., patterns of events and activity) and flag behavior that deviates from normal as abnormal behavior. After one or more flagged event or activity is characterized as a true or false positive (e.g., by 
Claims 29,41, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Dundjerski; Dejan et al.; US 20190095470 A1 (hereinafter Dund) in view of Blackwell, Barry Mark et al.; US 20050166094 A1 (hereinafter Blackwell), US 20180246945 A1;Lee; Chul Won et al. (hereinafter Lee) and US 20190034660 A1 Ford; Richard A. et al. (hereinafter Ford)
Regarding claim 29, the combination of Dund, Lee and Blackwell teach The system of claim 21, wherein the processor is further … the baseline run and the target run… database data associated with the one or more historical client queries of the workload											the combination lacks explicitly teaching obfuscate results of the baseline run and the target run such that a user does not have visibility into any database data associated with the one or more historical client queries of the workload.				However Ford teaches obfuscate … such that a user does not have visibility into any database data ( Ford [0003] collector capturing data streams, events and metadata resulting from user/device interactions between a user and a device; determining whether the user/device interactions include sensitive personal information; obfuscating the sensitive personal information, the obfuscating preventing viewing of the sensitive personal information; and, presenting the sensitive personal information as a 
Corresponding method claim 41 and product claim 49 are rejected similarly as claim 29 above.
Claims 30,42, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Dundjerski; Dejan et al.; US 20190095470 A1 (hereinafter Dund) in view of Blackwell, Barry Mark et al.; US 20050166094 A1 (hereinafter Blackwell) , US 20180246945 A1;Lee; Chul Won et al. (hereinafter Lee)  and Kraus; Christopher C. et al.; US 20150212920 A1 (hereinafter Kraus).
Regarding claim 30, the combination of Dund, Lee and Blackwell teach the system of claim 21, wherein the processor to execute the baseline run and the target run on											The combination lack explicitly teaching a dedicated virtual warehouse of a cloud database service that is dedicated for performance of feature testing runs.				However Kraus teaches a dedicated virtual warehouse of a cloud database service that is dedicated for performance of feature testing runs. (Kraus [0020] Referring now to FIG. 1, FIG. 1 is a simplified block diagram illustrating an example computing system 100 including a test generation system 105, virtual service system 110, testing system 130, among other hardware and software computing systems. In some implementations, functionality of the test generation system 105, virtual service system 110, testing system 130, can be combined or even further divided and implemented among multiple different systems.[0021] Further, virtual models can be generated that simulate the actions of other systems and software components with which a system under test interacts. For instance, a test can be developed for execution by testing system 130 that can make use of virtualized instances (or models) of a third 
Corresponding method claim 42 and product claim 50 are rejected similarly as claim 30 above
Response to Arguments
Applicant's arguments filed 3/3/2021 have been fully considered
35 USC § 103: 
Regarding Applicant’s Argument (pages: 11 & 12): “Claim 23, as amended herein, recites: A system for testing a feature on a database, the system comprising: a processor to … Applicant respectfully submits that Dundjerski and Blackwell, alone or in combination, fail to teach or suggest the feature "in response to identifying the performance regression, rerun the target run to identify whether the performance regression still exists, wherein the target run is rerun at a slower speed." The Office Action indicates that Dundjerski fails to teach or suggest the feature "in response to identifying the performance regression, rerun the target run to identify whether the performance regression still exists." Thus, Blackwell fails to teach or suggest the features of claim 21. Dundjerski fails to remedy the deficiencies of Blackwell, as agreed upon during the Examiner Interview. Examiner’s response:- The Examiner respectfully disagrees with the applicant. Applicant’s arguments are moot upon a further consideration and a new ground(s) of rejection made under 35 U.S.C. 103 as being unpatentable over new art US 20180246945 A1;Lee; Chul Won et al. (hereinafter Lee).
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212.  The examiner can normally be reached on Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165